DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert [US 2011/0180806] in view of Kaper et al [US 2010/0295104]
►	With respect to claim 8, Herbert (fig 3, 5 & 6, text [0001]-[0076]) discloses a monolithically integrated circuit comprising:
	a semiconducting wafer (fig 5) comprising an alloy of alloy of two or more of indium, gallium, aluminum, phosphorus, nitrogen, and arsenic (text [0019]-[0025];
	a metal oxide thin film semiconductor device (60, fig 6 & 31)) disposed adjacent a first region (of the semiconducting wafer; and
	a dissimilar semiconductor device (64, fig 6 & 31) disposed adjacent a second region of the semiconducting wafer, the dissimilar semiconductor device is electrically isolated from the first region of the semiconducting wafer (the dissimilar semiconductor device 64 electrically isolated from the first region 14 of the semiconducting wafer by spacer 30).

	However, Kaper et al (fig 1, text [0001]-[0042]) teaches an electrically conducting interconnect layer (46/42) connecting the metal oxide thin firm semiconducior device to the dissimilar semiconductor device.
	It would have been obvious for those skilled in the art to modify the monolithically integrated circuit of Herbert by using the electrically conducting interconnect layer as being claimed, per taught by Kaper et al, to provide designed operation as being needed for IC.
►	With respect to claim 10,  Hebert (fig 31) discloses a dissimilar semiconductor device is a compound semiconductor transistor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert [US 2011/0180806] in view of Kaper et al [US 2010/0295104] as applied to claim 8 above in further view of Chen et al [US 2016/0225768]
►	With respect to claim 11, Herbert in view of Kaper et al substantially discloses the claimed monolithically IC  wherein the metal oxide thin film semiconductor device includes a metal oxide thin film semiconductor device gate and a metal oxide thin film semiconductor device dielectric layer and the dissimilar semiconductor device includes a dissimilar semiconductor device gate and a dissimilar semiconductor device passivation layer.   Herbert  in view of Kaper et at does not expressly teach least one of the metal oxide thin film semiconductor device gate and metal oxide thin film semiconductor device dielectric layer being formed from a same material and concurrently with the dissimilar semiconductor device gate and the dissimilar semiconductor device passivation layer, respectively.
	It is noted that process limitation “…formed …concurrently with..”  does not carry weight in a claim drawn to structure because distinct structure is not neccessarily produced.   See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  In addition, a “product by process” limitation is directed to the product per se, no matter how actually made, in re Hirao, 190 USPQ 15 and 17 (footnote 3).  See also In re Brown, 173 USPQ 685 (CCPA 1972); In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324 (CCPA 1974); In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90; and In re Marosi et al., 218 USPQ 289 (Fed. Cir. 1983);  all of which made clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not. "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).                                                                                   
	In regard to limitation “same material”, Chen et al teaches the metal oxide thin film semiconductor device gate (42) and the dissimilar semiconductor device gate (62) being formed  the same material (text [0056])
	Therefore, it would have been obvious for those skilled in the art, in view of Cheng et al, to have the metal oxide thin film semiconductor device gate and the dissimilar semiconductor device gate being formed  the same material as being claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819